Citation Nr: 1441211	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  10-07 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, to include as due to Agent Orange exposure.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 through June 1969; as well as in the National Guard from March 1978 to March 1980 and January 1981 to June 2003. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from the September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's claim of entitlement to service connection for hypertension, as well as the September 2009 decision which denied the Veteran's claim of entitlement to service connection for sleep apnea. 

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.

In March 2013, the Veteran testified before the undersigned acting Veterans Law Judge at a video hearing in El Paso, Texas.  A copy of the transcript has been associated with the claims file.  

The issue of hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

Sleep apnea is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

Sleep apnea was incurred in active service.  38 U.S.C.A. §§1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his sleep apnea had its onset during active service and has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), current disability, the record shows that the Veteran has a current diagnosis of sleep apnea, which was diagnosed in March 2009 by a private medical doctor after a sleep study.  Hickson element (1) is accordingly met for the claim. 

With respect to in-service disease and injury, service treatment records are negative for any findings or complaints related to a sleep disorder.  The Veteran, however, has submitted multiple lay statements from himself and his peers.  One peer submitted a letter in September 2009 stating that they had served together in the National Guard and that during that time the Veteran would snore loudly during sleep.  The Veteran also submitted a buddy statement in January 2010 from a peer who had served with him on active duty service in the Marines.  He stated that he remembered the Veteran snoring and having trouble staying awake during class, as well as talking about having sleep problems.  The peer also stated that in 1972 he saw the Veteran and during their conversation the Veteran stated that nothing had changed with his sleeping problem.  The Veteran's wife also wrote in that they were married in 1972 and the Veteran already had a sleeping problem then.  She stated that as time went on his snoring got worse and he would stop breathing and she would have to move him so he would start breathing again.  

The Veteran testified before the undersigned in a video hearing in March 2013.  He stated that when he came back from Vietnam, he could not sleep and slept maybe four or five hours at a time.  He stated he would not be able to sleep because he would stop breathing or snore a lot. 

The Board notes that the Veteran, his wife, and his peers are competent to give evidence about what they experienced; and sleep problems are subject to lay observation.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran's contentions, and the observations from friends and family, have been consistent throughout the appeal period.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the relevant evidence includes an opinion from a private doctor and a VA examination.

In January 2010, a doctor of sleep medicine submitted an opinion for the Veteran stating that the Veteran had a thirty to forty year history of snoring, and that given his history of loud snoring in his late teens and early twenties, most likely than not had obstructive sleep apnea when he was in the military in the 1960s.  The clinician further stated that at the time of the Veteran's service, medical professionals did not pay attention to snoring complaints and most patients did not discuss snoring with their physicians.  She noted that only in the last two decades have medical professionals been receiving education on the significant complications of untreated obstructive sleep apnea.  Therefore, she opined it would be very unlikely that documentation concerning a soldier's sleep history would be found in his medical records from the 1960s.

In contrast, the Veteran was seen for a VA examination in February 2012 where the examiner opined that the Veteran's sleep apnea was less likely than not caused by service, given that the Veteran developed symptoms twenty years after service and did not have a sleep study done until forty years after, not receiving a diagnosis until 2009.  The examiner also stated the Veteran had risk factors including moderate obesity, which is known to contribute to apnea.  

The Board finds that the January 2010 private clinician's opinion is highly probative.  The opinion is consistent with the other evidence of record including the Veteran's lay history and buddy statements, and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When viewed in the context of the competent and credible lay assertions regarding the onset of the Veteran's sleep apnea symptoms in service and the recurrence of such symptoms since service discharge, the Board finds that all of the requirements for the grant of service connection for sleep apnea have been met.  Specifically, the Veteran has a current diagnosis of sleep apnea, the symptoms of which have been shown to have their onset during service, and medical evidence shows a connection between the current diagnosis and the in-service symptoms.  

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is credible with respect to his contentions that he has had apnea since service.  Although the VA examiner provided a negative nexus opinion, given the reasons cited above, the Board finds the evidence is at least in equipoise; and the Board will resolve the benefit of the doubt in favor of the Veteran in this case as the law requires and grant service connection for sleep apnea.  38 C.F.R. §§ 3.102 (2013).  


ORDER

Service connection for sleep apnea is granted. 


REMAND

The Veteran essentially contends that his hypertension was present in active service, and during his service in the National Guard.  

Active military, naval, or air service includes any period of active duty training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d) (2013).

First, the Veteran served in the National Guard until June 2003, but it appears that there may be outstanding service treatment records from that time period.  VA filed a Personnel Information Exchange System (PIES) request in July 2004, and contacted the Army National Guard in October 2004 for treatment records.  In December 2004 a letter was sent to the Adjutant General's department requesting the Veteran's records.  The Adjutant General appears to have sent copies of certain documents but ultimately forwarded the Veteran's file to St. Louis, the location of the National Personnel Records Center (NPRC).  In January 2005, after contacting the Records Management Center (RMC), the response was that they had no records for the Veteran.  In May 2006, a PIES request was submitted to verify the Veteran's service, but not for treatment records.  It does not appear that the NPRC has been contacted again for any outstanding treatment records, although the Veteran himself has submitted treatment records from his National Guard service related to another claim, indicating that there may still be outstanding treatment records from the Veteran's National Guard service, which VA has not associated with the claims file.  

Given the legal provisions cited above, effective appellate review requires that VA contact the appropriate repositories again for any outstanding records.  When obtaining records in Federal custody, VA must make as many requests as are necessary to obtain relevant records, until VA concludes that further efforts to obtain these records are futile.  38 C.F.R. § 3.159(c)(2) (2013).  

Last, under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

The Veteran has demonstrated that he has a current disability, and he has had exposure to Agent Orange conceded when granted service connection for diabetes mellitus.  Even though the Veteran cannot be granted service connection on a presumptive basis, because hypertension is not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if his hypertension is more likely than not related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Furthermore, while the May 2007 VA examination for the Veteran's diabetes did address whether the Veteran had any secondary disabilities, including hypertension, the examination did not explicitly state whether the Veteran's hypertension was caused by or aggravated by his diabetes.  See 38 C.F.R. § 3.10 (2013).  As such, the Veteran should be afforded a VA examination for his hypertension, addressing both Agent Orange exposure and the theory of entitlement based on secondary service connection.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center, and/or any other necessary agency, for any outstanding National Guard records, specifically including service treatment records.  If these records are not available, a negative reply must be provided.  Additionally, if a negative reply is received, the Veteran must be notified and given the opportunity to submit those records.

If, after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

Specifically, the examiner must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.

The examiner must provide also an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that his hypertension was either (1) caused by or (2) is aggravated by the Veteran's service-connected diabetes mellitus. 

If the examiner determines that the Veteran's hypertension is aggravated by the Veteran's service-connected diabetes mellitus, the examiner should report the baseline level of severity of the hypertension prior to the onset of aggravation.  If some of the increase in severity of the hypertension is due to the natural progress of the disease, the examiner should indicate the degree of such increase in severity due to the natural progression of the disorder.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered. 

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


